[Cite as State v. Hach, 2014-Ohio-909.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.      27019

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
THOMAS R. HACH                                        COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 1999 03 0439

                                 DECISION AND JOURNAL ENTRY

Dated: March 12, 2014



        HENSAL, Judge.

        {¶1}     Thomas Hach appeals his sentence for rape and gross sexual imposition from the

Summit County Court of Common Pleas. For the following reasons, we vacate the trial court’s

sentencing entry in part.

                                                 I.

        {¶2}     In 1999, a jury found Mr. Hach guilty of multiple counts of rape and gross sexual

imposition. In its sentencing entry, the court wrote that, after Mr. Hach is released from prison,

he “is ordered subject to five (5) years post-release control to the extent the parole board may

determine * * *.” The court also found that Mr. Hach is a sexual predator, subject to community

notification under Revised Code 2950.01. A week later, the court amended the entry to indicate

that the charges that Mr. Hach had not been convicted of had been dismissed. This Court upheld

his convictions on appeal.
                                                 2


        {¶3}    In 2003, Mr. Hach moved for post-conviction relief, but the trial court denied his

motion. In 2011, he moved for resentencing, arguing that the court’s sentencing entry did not

comply with Criminal Rule 32(C) because it did not provide the manner of conviction. In

response, the trial court issued a nunc pro tunc entry, clarifying that Mr. Hach had been found

guilty of the offenses after a jury trial.

        {¶4}    In February 2013, Mr. Hach moved the trial court to issue one document that

incorporated all of the changes that it had made to the original sentencing entry. The trial court

denied his motion. Mr. Hach attempted to appeal its order, but this Court dismissed the appeal,

concluding that the order was not appealable because it did not affect a substantial right. On

June 21, 2013, the trial court, apparently, reconsidered its decision on Mr. Hach’s motion and

reissued a sentencing entry that incorporated all of its previous sentencing-related journal entries.

Mr. Hach has appealed, assigning as error that the trial court incorrectly imposed post-release

control when it reissued its sentencing entry.

                                                 II.

        THE TRIAL COURT IMPROPERLY IMPOSED POST-RELEASE CONTROL
        WITHOUT THE DEFENDANT BEING PRESENT, IN VIOLATION OF R.C. §
        2929.191, R.C. § 2929.19(A), CRIM. R. 43.

        {¶5}    Mr. Hach argues that it was improper for the trial court to impose post-release

control for the first time when it reissued its sentencing entry in June 2013. According to him,

under Revised Code 2929.191, he was entitled to be present when the court imposed post-release

control.

        {¶6}    Mr. Hach is incorrect that the trial court attempted to impose post-release control

for the first time when it reissued its sentencing entry. The court’s original sentencing entry

contained the same post-release control language as its June 2013 entry.
                                                  3


       {¶7}    Although the trial court did not impose post-release control for the first time in its

2013 sentencing entry, the State admits that the post-release control part of the court’s judgment

is void because the court used the incorrect language. Mr. Hach’s rape convictions were felonies

of the first degree. Under Section 2967.28(B)(1):

       Each sentence to a prison term for a felony of the first degree, * * * shall include
       a requirement that the offender be subject to a period of post-release control
       imposed by the parole board after the offender’s release from imprisonment. * * *
       [The] period of post-release control * * * shall be[,] * * * [f]or a felony of the first
       degree[,] * * * five years[.]

In this case, the original and reissued sentencing entries indicate that Mr. Hach will be subject to

five years of post-release control “to the extent the parole board may determine as provided by

law.” Under Section 2967.28(B)(1), however, the parole board has no discretion regarding the

length of Mr. Hach’s post-release control. “Because the trial court did not impose post-release

control in accordance with the terms set forth in R.C. 2967.28(B), that portion of the sentencing

entry is void.” State v. Thomas, 9th Dist. Summit No. 26699, 2013-Ohio-2078, ¶ 6. Mr. Hach,

therefore, is entitled to a new sentencing hearing, which is limited to the proper imposition of

post-release control. State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, paragraph two of the

syllabus.1

                                                 III.

       {¶8}    Mr. Hach’s assignment of error is sustained. The judgment of the Summit County

Court of Common Pleas is vacated in part, and this matter is remanded for further proceedings in

accordance with this decision.


       1
          The parties have not addressed whether the trial court had authority to reissue its
sentencing entry in full in 2013. We need not address the issue at this time because, regardless
of whether the reissued entry was a final order or judgment from which Mr. Hach may appeal,
this Court has inherent power to vacate the part of a sentence that improperly imposes post-
release control. State v. Leasure, 9th Dist. Summit No. 25682, 2011-Ohio-3666, ¶ 11.
                                                 4


                                                                         Judgment vacated in part,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



WHITMORE, J.
CONCURRING IN JUDGMENT ONLY.

       {¶9}    I agree that this matter must be remanded for a new sentencing hearing limited to

the proper imposition of post-release control. See State v. Fischer, 128 Ohio St.3d 92, 2010-

Ohio-6238, paragraph two of the syllabus. I write separately to clarify what I believe to be the
                                                 5


proper classification and treatment of the sentencing entry the trial court issued on June 21, 2013,

in this matter.

        {¶10} The trial court originally sentenced Hach on August 27, 1999, but several clerical

errors in the court’s sentencing entry led to the issuance of nunc pro tunc entries on August 27,

1999, September 17, 1999, and May 10, 2011. All of those entries were either labeled nunc pro

tunc entries or specifically indicated that they were amending a particular portion of Hach’s

original sentencing entry. When the court issued its June 21, 2013 judgment entry, however, it

did not label the entry as a nunc pro tunc entry or specifically indicate the reason for the entry.

The entry simply set forth Hach’s sentence in its entirety and incorporated all of the corrections

that had been made in the prior nunc pro tunc entries. Hach has now appealed from that entry,

and the issue is how best to construe it.

        {¶11} “A trial court has specific limited jurisdiction to enter a corrected entry, but not to

enter a new sentencing entry unless directed to do so after appeal. [Thus,] [t]he trial court’s

judgment entry must either be treated as a nunc pro tunc entry or a complete nullity because the

court lacked jurisdiction to enter a new judgment.” State v. Bates, 5th Dist. Guernsey Nos. 2012-

CA-06 & 2012-CA-10, 2012-Ohio-4360, ¶ 38. I would construe the trial court’s judgment entry

as a nunc pro tunc entry, as it simply set forth all of the previous nunc pro tunc corrections to

Hach’s sentence in a single judgment entry. See State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-

3330, ¶ 19 (Crim.R. 32(C) elements comprising a final judgment must be contained in “a single

document”). Because a defendant is entitled to a sentencing entry that complies with Crim.R.

32(C), the trial court did not lack jurisdiction to issue the June 21, 2013 judgment entry. See

State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, ¶ 16. Nevertheless, “[a] nunc pro tunc

judgment entry issued for the sole purpose of complying with Crim.R. 32(C) to correct a clerical
                                                 6


omission in a final judgment entry is not a new final order from which a new appeal may be

taken.” Id. at paragraph two of the syllabus. Thus, while the trial court had jurisdiction to issue

the June 21, 2013 entry, the entry was not one Hach could challenge as voidable on appeal. See

id. The only remaining question is whether this Court has jurisdiction over the appeal insofar as

the court’s judgment entry contains a post-release control error.

       {¶12} This Court has the inherent authority to vacate a void judgment, regardless of

whether a final, appealable order exists. State v. Bedford, 9th Dist. Summit No. 24431, 2009-

Ohio-3972, ¶ 12. I agree that, “[b]ecause the trial court did not impose post-release control in

accordance with the terms set forth in R.C. 2967.28(B), that portion of the sentencing entry is

void.” State v. Thomas, 9th Dist. Summit No. 26699, 2013-Ohio-2078, ¶ 6. It is, therefore,

appropriate for this Court to vacate that portion of the court’s June 21, 2013 entry and remand

this matter for a new sentencing hearing limited to the proper imposition of post-release control.

See Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, at paragraph two of the syllabus.


BELFANCE, P. J.
CONCURRING IN PART, AND DISSENTING IN PART.

       {¶13} Because I would conclude that the trial court did not have the authority to issue a

new sentencing entry in 2013, I would conclude that the entirety of the 2013 sentencing entry

should be vacated and the matter remanded to correct the improper imposition of post-release

control in the 1999 sentencing entry.

       {¶14} This Court has repeatedly concluded that the 1999 sentencing entry was a final,

appealable order. See State v. Hach, 9th Dist. Summit No. 26934; State v. Hach, 9th Dist.

Summit No. 26173, 2012-Ohio-2603, ¶ 8; State v. Hach, 9th Dist. Summit No. 19772, 2001 WL

7381 (Jan. 3, 2001) (implicitly concluding the entry was final by deciding the merits of the
                                                 7


appeal). There is nothing in the 2013 entry which would indicate it was intended as a nunc pro

tunc entry, nor is there any indication that the trial court believed it was correcting a void

sentence in issuing the 2013 entry. See State v. Miller, 127 Ohio St.3d 407, 2010-Ohio-5705, ¶

14 (“[A] trial court lacks the authority to reconsider its own valid, final judgment in a criminal

case, with two exceptions: (1) when a void sentence has been imposed and (2) when the

judgment contains a clerical error.”). In fact, it does not appear that the 2013 sentencing entry

alters Mr. Hach’s sentence in any substantive manner. Thus, I would conclude there was no

authority for the trial court to reissue its sentencing entry in this case and I would vacate that

entry in its entirety. See id. Nonetheless, I agree that the improper imposition of post-release

control in the 1999 sentencing entry should be corrected by the trial court. Accordingly, I concur

in part and dissent in part in the majority’s judgment.


APPEARANCES:

THOMAS R. HACH, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.